DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0046086 A1) in view of Tsujimoto (US 2004/0212892 A1).
Regarding claim 1 or 14, Lee discloses a method for manufacture of gel sheets (title/abstract) with the steps of: 
forming a gel sheet from a precursor at a first predetermined temperature, sheet including a roll of polyester batting approx. 0.5” thick (¶¶ 39, 44+, 54+, EXAMPLE 2, 3, 5; FIG. 1-2), which overlaps the claimed range (MPEP § 2144.05). 
Lee does not appear to expressly disclose cooling, but does discuss the importance of temperature during the gel aging period (¶ 31).
However, Tsujimoto discloses a dope casting process (title/abstract) in a similar method (¶¶ 35+, FIG. 1-2) in which two temperature control devices are used, a first device 51 which controls the temperature of the casting surface 31, in contact with the sol, and a second device 52 which is not in contact with the sol (FIG. 3, ¶ 48+, 51+). The first and second devices are below the temperature of the dope (¶¶ 190-216, EXAMPLE 1-5).   
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the Lee to include the cooling of Tsujimoto, in order to allow for control of the temperature gradient as desired (Tsujimoto ¶ 54+).
Regarding claim 2 or 15, Lee discloses the gel precursor comprises a metal oxide gel precursor (¶¶ 31, 34-35, 39).
Regarding claim 3, 6-9, or 19-22, Lee suggests that the gelation of the precursors are temperature dependent (¶ 31). Tsujimoto discloses that the dopes are cooled to no less than 30° C (¶¶ 191 and 193) and the first device 51 is at 5° C (¶ 201) or 25°C (¶ 207) and the second device 52 is at -25° C (¶ 203) or -5° C (¶ 209). The skilled artisan would recognize that the solidification temperature, e.g. gelling temperature, must be between the temperature of the fluid dope and the device temperatures.
Regarding claim 4 or 17, Tsujimoto discloses the second temperature control device 52 which is not in contact with the sol (FIG. 3, ¶ 48+, 51+).
Regarding claim 5 or 18, Tsujimoto discloses the first temperature control device 51 which controls the temperature of the casting surface 31, in contact with the sol (FIG. 3, ¶ 48+, 51+). 
Regarding claim 10 or 23, Lee discloses the solution of gel precursor and solvent are dispensed onto a moving element (¶¶ 39, 44+, 54+, EXAMPLE 2, 3, 5; FIG. 1-2).
Regarding claim 11 or 24, Tsujimoto discloses cooling occurs on the moving element (FIG. 3, ¶ 48+, 51+).
Regarding claim 12-13 or 25-26, Lee suggest that gel time/reaction rate is temperature dependent (¶ 31).
Regarding claim 16, Lee discloses a fibrous batting (¶ 41+).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742